16-90
    Chi v. Sessions
                                                                                      BIA
                                                                                   Hom, IJ
                                                                              A087 392 900

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    11th day of December, two thousand seventeen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    DONG JIANG CHI,
             Petitioner,

                      v.                                             16-90
                                                                     NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Cora J. Chang, New York, NY.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Anthony
                                         W. Norwood, Senior Litigation
                            Counsel; Colin J. Tucker, Trial
                            Attorney; Sarah C. Martin, Law
                            Clerk, Office of Immigration
                            Litigation, United States
                            Department of Justice, Washington,
                            DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Dong Jiang Chi, a native and citizen of the

People’s Republic of China, seeks review of a December 11, 2015

decision of the BIA affirming an April 11, 2014, decision of

an Immigration Judge (“IJ”) denying Chi’s application for

asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”).    In re Dong Jiang Chi, No. A087 392

900 (B.I.A. Dec. 11, 2015), aff’g No. A087 392 900 (Immig. Ct.

N.Y.C. Apr. 11, 2014).   We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

    Under the circumstances of this case, we review the IJ’s

decision as modified by the BIA.    See Yang v. U.S. Dep’t of

Justice, 426 F.3d 520, 522 (2d Cir. 2005).     Accordingly, we

address the adverse credibility determination and the agency’s

conclusion that Chi failed independently to establish a

well-founded fear of persecution.


                               2
    Substantial evidence supports the adverse credibility

determination.   The agency may, “[c]onsidering the totality of

the circumstances,” base an adverse credibility determination

on an applicant’s internally inconsistent testimony,

discrepancies between an applicant’s oral and written

statements and between an applicant’s statements and other

record evidence, as well as an applicant’s “demeanor, candor,

or responsiveness.”    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

Lin v. Mukasey, 534 F.3d 162, 163-64 (2d Cir. 2008).    “We defer

. . . to an IJ’s credibility determination unless . . . it is

plain that no reasonable fact-finder could make such an adverse

credibility ruling.”    Xiu Xia Lin, 534 F.3d at 167.

    The agency reasonably relied on Chi’s omission of any

reference to attending church in China.    Id. at 166 n.3 (an

omission and inconsistency are equivalent for credibility

purposes).   Chi’s application emphasized that he “recently

started to attend church activities,” and did not mention being

a Christian in China, attending church in China, or encountering

any difficulty on account of his religion.    But on cross

examination, Chi testified that he attended an underground

church in 2004 and faced problems as a result.     Chi argues

against finding inconsistency because he never identified what



                               3
problems he faced.   He also argues that he was “confused by the

question.”   But these explanations are not compelling because

they do not explain the omission, and Chi’s inability to

elaborate on the problems he faced, after confirming he

understood the question, further undermines his credibility.

See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

petitioner ‘must do more than offer a plausible explanation for

his inconsistent statements to secure relief; ‘he must

demonstrate that a reasonable fact-finder would be compelled

to credit his testimony.’” (emphasis omitted)(quoting Zhou Yun

Zhang v. INS, 386 F.3d 66, 76 (2d Cir. 2004))).     Given the

materiality of this omission to the basis for Chi’s asylum

claim—his practice of Christianity—this omission alone is

substantial evidence.   Xian Tuan Ye v. Dep’t of Homeland Sec.,

446 F.3d 289, 294–95 (2d Cir. 2006).

    The adverse credibility determination is bolstered by both

Chi’s inconsistent testimony regarding his criminal history and

his demeanor.   He testified that he was arrested three times;

but on cross examination he admitted an additional arrest in

2013 while denying several other arrests reflected in his

criminal records, claiming that someone had stolen his wallet

and identification around this time.    The IJ was not required



                               4
to credit the explanation given the lack of evidence of the theft

and Chi’s omission of the other arrest.          Majidi, 430 F.3d at

80.

      The   agency   reasonably   relied   on    Chi’s   problematic

demeanor, noting multiple long pauses when Chi was asked for

details of his claim, his difficulty answering questions on

cross examination, and his vague or incomplete answers.           We

give particular deference to the IJ’s demeanor finding, see id.

at 81 n.1, and the record supports this finding.         For example,

when Chi was asked to describe the problems he faced for

attending an underground church in China, he was initially

nonresponsive and when pressed by the IJ was unable to provide

any detail, eventually answering that he did not know.

      Given the foregoing omission, inconsistencies in the

evidence, and lack of responsiveness and detail, the totality

of the circumstances supports the agency’s adverse credibility

ruling.     Xiu Xia Lin, 534 F.3d at 167.       Because Chi’s claims

for relief were all based on the same factual predicate, the

adverse credibility determination is dispositive of asylum,

withholding of removal, and CAT relief.     Paul v. Gonzales, 444

F.3d 148, 156–57 (2d Cir. 2006).




                                  5
    Alternatively, we find no error in the agency’s

determination that Chi did not state an objectively reasonable

fear of future persecution.     8 C.F.R. § 1208.13(b)(2)(iii);

Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

First, Chi did not show that he would be singled out for

persecution, especially given his testimony that he had not

attended   church    for     the       past   year.   8   C.F.R.

§ 1208.13(b)(2)(iii).      And he did not provide evidence of a

pattern of persecution of Christians in his home province.   Cf.

Jian Hui Shao v. Mukasey, 546 F.3d 138, 159-62, 174 (2d Cir.

2008).

    For the foregoing reasons, the petition for review is

DENIED.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




                                   6